Citation Nr: 1333321	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraines. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of a Department of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for migraines.  The Veteran appealed the denial of service connection.

In December 2009, a Board decision granted service connection, and the RO assigned a non-compensable rating effective June 2005, the date of the claim.  The Veteran appealed the assigned rating.

Following a January 2013 Board remand requiring a VA examination, a March 2013 RO rating decision assigned a 30 percent rating effective June 2005.  In a March 2013 supplemental statement of the case, the RO continued the 30 percent rating.  The Veteran appealed the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Under that Code, migraines are rated based on the frequency and severity of "prostrating" attacks.  Id. 

In response to the January 2013 Board remand, an addendum VA examination report to address the frequency and severity of the Veteran's headaches, including whether or not they were prostrating, was conducted.  

In February 2013, the examiner reported that the Veteran experienced characteristic prostrating attacks of migraine headache pain, but did not indicate the frequency, on average, of prostrating attacks over the last several months.  The examiner also indicated that the Veteran had "very frequent prostrating and prolonged attacks of migraine headache pain," but simultaneously reported that the Veteran's migraines required him to use sick leave only five to six times during 2012.  The examination report is, at the least, confusing.  At worst, it appears contradictory.  The report is also incomplete, because several of the pertinent questions listed in the disability benefits questionnaire (DBQ) were not answered.  As a result, the Board does not have sufficient information to rate the Veteran's claim.

The Veteran must be afforded a thorough neurological disorders examination, and the examiner must address all DBQ items and provide specific findings sufficient to properly rate the disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records related to the Veteran's migraines and associate them with the claim file. 

2. Then, schedule the Veteran for a VA neurological disorders examination by an appropriate medical professional.

The entire claim file (including the paper claim file and the medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Specifically, the examiner must determine the following:

(a) Do the Veteran's migraines cause characteristic prostrating attacks occurring on an average of once a month over the last several months?  OR

(b) Do the Veteran's migraines cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability?

The examiner must report the frequency of the Veteran's migraine attacks and must specify whether they are characteristically prostrating OR completely prostrating. 

The examiner must determine whether the severity of the Veteran's migraines has remained consistent from June 2005 to the present, or whether there have been distinct periods of differing levels of severity. 

3. Then, readjudicate the claim, to include consideration of any appropriate staged ratings.  If the claim is not granted in full, provide the Veteran a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

